   Case 2:18-cr-00292-JCC Document 77-9 Filed 12/03/19 Page 1 of 9

                             Page 1 of 9



             IN THE UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF WASHINGTON
                          AT SEATTLE
UNITED STATES OF AMERICA,        )
                                 )
                     Plaintiff, ) No. CR18-292 JCC
vs.                              )
                                 )
JOSEPH ALLEN,                    )
                                 )
                    Defendant(s).)
                                 )
                                 )


        VERBATIM REPORT OF INTERVIEW OF               KNIGHT
                 (FROM RECORDED PROCEEDINGS)



Date of interview:     August 23, 2018


Participants:    Detective Eric Steffes
                        Knight




Produced for Assistant United States Attorney Jessica Manca



(Transcribed by: Adrienne Kuehl)




                 CATHERINE M. VERNON & ASSOCIATES, LLC
3641 North Pearl Street, Building D, Tacoma, WA 98407 - (253) 627-2062
                                                                    Allen_001668
       Case 2:18-cr-00292-JCC Document 77-9 Filed 12/03/19 Page 2 of 9

                                  Page 2 of 9



 1         DETECTIVE STEFFES:     This statement concerns an

 2   attempted robbery at the Walmart in Federal Way, off of

 3   Pacific Highway South and 348th.       The incident occurred on,

 4   um, August 23rd, 2018 at the time roughly, uh, 18:20 hours.

 5         Um, this officer -- or interview is being conducted

 6   same time, um -- or sorry, same date.        Time is 18:38 hours.

 7   Interviewing Officer is Detective Eric Steffes from Kent

 8   PD.   Uh, are you aware this statement’s being recorded?

 9         MS. KNIGHT:   Yes, I am.

10         DETECTIVE STEFFES:     Are you willing to have it

11   recorded?

12         MS. KNIGHT:   Yes, I am.

13         DETECTIVE STEFFES:     Uh, what’s your full name?

14         MS. KNIGHT:   My full name is

15   (phonetic) Knight.

16         DETECTIVE STEFFES:     Okay, and what’s your date of

17   birth?

18         MS. KNIGHT:        -80.

19         DETECTIVE STEFFES:     Okay.   Um, let’s see.     What is

20   your address?

21         MS. KNIGHT:                                                 ,

22                            .   And that’s Auburn, Washington

23   98001.

24         DETECTIVE STEFFES:     And do you have a, uh -- is it an

25   apartment, or is it a house, or --
                      CATHERINE M. VERNON & ASSOCIATES, LLC
     3641 North Pearl Street, Building D, Tacoma, WA 98407 - (253) 627-2062
                                                                           Allen_001669
       Case 2:18-cr-00292-JCC Document 77-9 Filed 12/03/19 Page 3 of 9

                                  Page 3 of 9



 1          MS. KNIGHT:   It’s number

 2          DETECTIVE STEFFES:    Okay.

 3          MS. KNIGHT:   It’s my mom’s place.

 4          DETECTIVE STEFFES:    Okay.   Okay.   And what’s your, uh

 5   -- you said you had a couple phone numbers?

 6          MS. KNIGHT:   Yes.   Telephone number is                     .

 7   Also                  .

 8          DETECTIVE STEFFES:    Okay.   Um, and, um, so earlier

 9   today, um, like I said, about 18:20 hours, roughly, were

10   you at the Chase Bank just -- would be just west of, um,

11   the Walmart at 348th and Pac Highway?

12          MS. KNIGHT:   Yes, I was.

13          DETECTIVE STEFFES:    Okay.   And who were you with?

14          MS. KNIGHT:   I was with Jared (phonetic), a friend of

15   mine that work in Walmart.      And my husband/fiancé,

16   Banks.

17          DETECTIVE STEFFES:    Okay.   And I just spoke with

18   Steve.    And were you in the Ford Expedition that’s -- or

19   were -- like --

20          MS. KNIGHT:   I was outside of it, but --

21          DETECTIVE STEFFES:    -- did you --

22          MS. KNIGHT:   -- I -- I came with the Ford Expedition.

23          DETECTIVE STEFFES:    Okay.   Okay.   And again, just for

24   the record, the plate is                             .   Um, and so,

25   uh, about what time did you get to the -- like I said, if
                      CATHERINE M. VERNON & ASSOCIATES, LLC
     3641 North Pearl Street, Building D, Tacoma, WA 98407 - (253) 627-2062
                                                                       Allen_001670
       Case 2:18-cr-00292-JCC Document 77-9 Filed 12/03/19 Page 4 of 9

                                  Page 4 of 9



 1   the incident happened about 6:20, what time did you get to

 2   Chase?

 3        MS. KNIGHT:    I got to Chase Bank about 6:15.

 4        DETECTIVE STEFFES:      Okay.   Um, and what were you doing

 5   there?

 6        MS. KNIGHT:    I was talking to Jared.       He was actually

 7   doing me a huge favor, helping me out where I can be able

 8   to have a place to lay my head tonight.         And I literally

 9   was hearing sirens, but I seen a guy with a helmet -- a red

10   helmet -- motorcycle helmet on running.         And he ducked on

11   the side of the car, saying that he’ll pay us $1,000 to get

12   him out of there.    And I told my boyfriend literally to

13   lock the doors and drive off.        And I told dude hell no and

14   flashed the cop to come my way.

15        DETECTIVE STEFFES:      Okay.   So he offered you how much?

16        MS. KNIGHT:    A thousand dollars.

17        DETECTIVE STEFFES:      Okay.   And you said no.

18        MS. KNIGHT:    I said hell no.

19        DETECTIVE STEFFES:      And were you -- um, when he first,

20   uh -- I assume he came running up to you; is that right?

21        MS. KNIGHT:    He came running our way.       And then

22   (Inaudible) --

23        DETECTIVE STEFFES:      And where were you in relation to

24   the Expedition and the --

25        MS. KNIGHT:    I was --
                      CATHERINE M. VERNON & ASSOCIATES, LLC
     3641 North Pearl Street, Building D, Tacoma, WA 98407 - (253) 627-2062
                                                                       Allen_001671
         Case 2:18-cr-00292-JCC Document 77-9 Filed 12/03/19 Page 5 of 9

                                   Page 5 of 9



 1         DETECTIVE STEFFES:     -- ATM?

 2         MS. KNIGHT:    I was -- from the ATM, we was way far

 3   away from the ATM.      We was actually in the parking lot.

 4         DETECTIVE STEFFES:     Okay.

 5         MS. KNIGHT:    But I was only just hand’s length of the

 6   Expedition.

 7         DETECTIVE STEFFES:     Okay.

 8         MS. KNIGHT:    He literally tried to grab the handle to

 9   the Expedition, the back seat.         But I told him to lock the

10   doors and he did.

11         DETECTIVE STEFFES:     Okay, all right.      Um, so you said

12   no.   And then you got in the Expedition?

13         MS. KNIGHT:    No.    I said no.      And then when he went to

14   open up the door, I was telling my boyfriend lock the doors

15   and drive off, but --

16         DETECTIVE STEFFES:     Okay.     So he offered to -- he

17   offered to pay you a thousand bucks.          You said no.   And

18   then he tried getting into the Expedition?

19         MS. KNIGHT:    He tried getting in the Expedition.

20         DETECTIVE STEFFES:     Okay.     And, uh -- and, uh, Steve -

21   -

22         MS. KNIGHT:    That’s when I --

23         DETECTIVE STEFFES:     -- locked the door?

24         MS. KNIGHT:    Yep.   And that’s when I flashed a cop and

25   he ran off.
                      CATHERINE M. VERNON & ASSOCIATES, LLC
     3641 North Pearl Street, Building D, Tacoma, WA 98407 - (253) 627-2062
                                                                        Allen_001672
       Case 2:18-cr-00292-JCC Document 77-9 Filed 12/03/19 Page 6 of 9

                                  Page 6 of 9



 1        DETECTIVE STEFFES:      Okay.

 2        MS. KNIGHT:    As far as my friend, Jared, I turned

 3   around and he was gone.

 4        DETECTIVE STEFFES:      Okay.     Um -- um, and so at that

 5   point, the police showed up --

 6        MS. KNIGHT:    Yeah.

 7        DETECTIVE STEFFES:      -- and took him into custody.        Did

 8   you, uh, see a -- a firearm or weapon, or was there any --

 9        MS. KNIGHT:    No.

10        DETECTIVE STEFFES:      -- reference made?

11        MS. KNIGHT:    No, not at all.

12        DETECTIVE STEFFES:      Okay.     Um, did he -- did he

13   threaten you in any way?

14        MS. KNIGHT:    He didn’t threaten at all.

15        DETECTIVE STEFFES:      Okay.

16        MS. KNIGHT:    He didn’t show no money, nor no weapon.

17        DETECTIVE STEFFES:      Okay.     How long would you say the,

18   uh -- the interaction took?

19        MS. KNIGHT:    No more than a minute.

20        DETECTIVE STEFFES:      Okay.

21        MS. KNIGHT:    He seen you guys were coming from

22   everywhere, so he had no choice but to run.

23        DETECTIVE STEFFES:      Uh huh.    Okay.   And who’s Jared?

24        MS. KNIGHT:    Jared is one of the employees that work

25   at Walmart.   He work down in sporting goods.
                      CATHERINE M. VERNON & ASSOCIATES, LLC
     3641 North Pearl Street, Building D, Tacoma, WA 98407 - (253) 627-2062
                                                                       Allen_001673
       Case 2:18-cr-00292-JCC Document 77-9 Filed 12/03/19 Page 7 of 9

                                      Page 7 of 9



 1           DETECTIVE STEFFES:     Okay.

 2           MS. KNIGHT:    He actually -- one of the officers -- he

 3   was parked right, direclty in front of Chase.

 4           DETECTIVE STEFFES:     Okay.    And what does -- just in

 5   case we need to talk to him, what does --

 6           MS. KNIGHT:    It was a white Jeep.       One of the officers

 7   was blocking him in.       So he’s probably still up there.

 8           DETECTIVE STEFFES:     Okay.    He -- Jared has a white

 9   Jeep?

10           MS. KNIGHT:    Yeah.

11           DETECTIVE STEFFES:     And what does Jared look like?

12           MS. KNIGHT:    Tall, white guy.        He’s 21 years old.

13   Can’t remember his last name.

14           DETECTIVE STEFFES:     You said white?

15           MS. KNIGHT:    Yeah.

16           DETECTIVE STEFFES:     What color hair?

17           MS. KNIGHT:    Blonde.

18           DETECTIVE STEFFES:     Okay.    Okay.    Do you have his

19   phone number?

20           MS. KNIGHT:    Not on me.

21           DETECTIVE STEFFES:     Okay.

22           MS. KNIGHT:    It’s in the vehicle.

23           DETECTIVE STEFFES:     All right.      I’ll grab that before

24   we leave here.        Um, is there anything else you’d like to

25   add?
                      CATHERINE M. VERNON & ASSOCIATES, LLC
     3641 North Pearl Street, Building D, Tacoma, WA 98407 - (253) 627-2062
                                                                         Allen_001674
       Case 2:18-cr-00292-JCC Document 77-9 Filed 12/03/19 Page 8 of 9

                                  Page 8 of 9



 1       MS. KNIGHT:     No, that was it.

 2       DETECTIVE STEFFES:       Is there -- is everything true to

 3   the best of your knowledge?

 4       MS. KNIGHT:     True to the fullest.

 5       DETECTIVE STEFFES:       Okay.   All right.    This statement

 6   ends same date, uh, 18:44 hours.

 7       (END OF RECORDING)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                      CATHERINE M. VERNON & ASSOCIATES, LLC
     3641 North Pearl Street, Building D, Tacoma, WA 98407 - (253) 627-2062
                                                                       Allen_001675
   Case 2:18-cr-00292-JCC Document 77-9 Filed 12/03/19 Page 9 of 9

                             Page 9 of 9



                      C E R T I F I C A T E

STATE OF WASHINGTON )
                    )     ss.
County of PIERCE    )

    I, the undersigned, do hereby certify:

    That the foregoing Audio Transcription of the above

was transcribed under my direction; that the transcript is

a full, true and complete transcript of the proceedings,

including all questions, objections, motions and

exceptions; except for those portions shown as Inaudible,

if any;

    That I am not a relative, employee, attorney or

counsel of any party to this action or relative or employee

of any such attorney or counsel, and that I am not

financially interested in the said action or the outcome

thereof;   That I am herewith delivering the same to AUSA

Jessica Manca for filing.

    IN WITNESS WHEREOF, this 20th Day of May, 2019.




                 /s/ Adrienne Kuehl
                 Adrienne Kuehl, Residing
                 At Tacoma, Washington.




                 CATHERINE M. VERNON & ASSOCIATES, LLC
3641 North Pearl Street, Building D, Tacoma, WA 98407 - (253) 627-2062
                                                                    Allen_001676
